Citation Nr: 1223206	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left knee disorder 


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1996 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a left knee disorder.  Jurisdiction of the claim was subsequently transferred to the Waco, Texas RO. 

In November 2010, the Board remanded the issue of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a left knee disorder, to the RO, via the Appeals Management Center (AMC), in Washington, DC.  As explained in the introduction to the January 2012 decision/remand, the Board is satisfied that there was substantial compliance with the November 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2012, the Board found, in pertinent part, that new and material evidence had been submitted to reopen the claim for service connection for a left knee disorder.  After reopening the claim, the Board found that a remand was warranted, in order to provide the Veteran an opportunity to submit information regarding recent treatment for his left knee; obtain any recent treatment records and associate them with the claims folder; and forward the claims folder to the prior VA examiner, or other examiner if the prior one was not available, to issue a supplemental opinion on the issue of service connection for a left knee disorder.  The Veteran was provided an opportunity to submit information regarding current left knee treatment, and his claim was sent back to the prior VA examiner for a supplemental opinion.  However, as will be discussed below, the Board is not satisfied that there was substantial compliance with the January 2012 remand directives.  Stegall v. West, supra.  

Although further delay of this appeal is regrettable, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he has a current left knee disorder that is related to service, and that his left knee symptoms have bothered him since service. 

In a prior remand, in January 2012, the Board noted that in the January 2011 VA examination report, the VA examiner, after noting the Veteran's normal left knee x-rays in service, indicated that the Veteran had "another x-ray of the knee in 2009, which was normal".  The Board noted that it appeared that the examiner was indicating that the x-ray of the left knee was normal in 2009, when, in fact, it was not, noting that the February 2009 x-ray of the left knee revealed three findings:  (1) mild narrowing medial compartment joint space; (2) likely lateral compartment chondrocalcinosis; and (3) possible intrascapsular loose body.  The Board indicated that this discrepancy should be further addressed on remand. 

In a February 2012 VA supplemental opinion, rendered by the same VA examiner from 2009 and 2011, the examiner opined that the Veteran's left knee condition was not caused by, or secondary to, military service.  As rationale, the examiner indicated that the Veteran was noted to have normal x-rays, in 1997, while on active duty, and that an x-ray in 2009 and an MRI in 2009 were both "normal".  The examiner then went on to specifically address the third finding made on the report of the February 2009 left knee x-rays - the possible loose body - but the examiner did not specifically address the first two findings - the mild narrowing of the medial compartment joint space or the lateral compartment chondrocalcinosis.  

While it appears that the examiner may be stating that the findings of (1) mild narrowing medial compartment joint space, and (2) likely lateral compartment chondrocalcinosis, are "normal", the Board cannot draw this conclusion based on the VA examiner's remarks, as the Board is prohibited from substituting its own unsubstantiated medical opinions in place of the opinions of competent medical professionals.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  If, in fact, the VA examiner is concluding that all three findings made on the 2009 left knee x-ray report are consistent with a "normal" left knee, then this should be so stated.  If, however, either of the first two findings is indicative of any left knee disability, this should be so stated.  The Board also notes that in the conclusion, the VA examiner in 2012 opined that the Veteran's current "left knee condition" was related to "post-service age-related changes".  It is unclear whether such "changes" are consistent with the first two findings made on the 2009 left knee x-rays and/or are consistent with a current disability such as arthritis or degenerative joint disease.  

The Board notes that the same VA examiner has now rendered three VA examination reports/opinions in this matter, and each time the VA examiner has concluded that the Veteran's current left knee complaints were not related to service.  Although the Veteran has not submitted competent medical evidence to the contrary, there are problems with the findings provided by the VA examiner which must be addressed.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, because the most recent VA opinion, dated in January 2012, is inadequate, and in an attempt to reconcile the medical evidence of record and to determine whether the Veteran may have a left knee disability related to service, this case must be remanded to obtain another VA opinion.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims folder, including a copy of this remand, to the VA examiner who provided opinions in 2009, 2011, and 2012 for a supplemental opinion on the issue of service connection for a left knee disorder.  Request that the examiner review the claims folder, and specifically note that such review has been accomplished.  

a. The examiner should specify whether the Veteran has a current left knee disability, and if so, the nature of this disability.  If the examiner concludes that the Veteran does not have any current left knee disability, then this should be clearly stated.  If the examiner determines that the February 2009 left knee x-ray is "normal" (despite the three findings on the x-rays report of (1) mild narrowing medial compartment joint space; (2) likely lateral compartment chondrocalcinosis; and (3) possible intrascapsular loose body), then this should be clearly stated.  It is imperative that the examiner address all three findings made on the February 2009 left knee x-ray report.  

b. The examiner should again be made aware of the Veteran's description of a knee injury in service, and should be advised as to the Veteran's competency to report lay-observable events and on the presence of any knee symptoms.  

c. The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current left knee disability had its onset in service or is causally related to service, or whether such onset or causation is unlikely (i.e., less than a 50-50 probability).  In rendering this opinion the examiner should clearly describe the nature of any current left knee disability.  

d. The examiner must explain the rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

e. If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, arrange for the Veteran to undergo an appropriate VA examination, to obtain the requested medical opinions noted above

2. Thereafter, review the claims folder and readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be provided with an SSOC.  After the Veteran is afforded an opportunity to respond, the case should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

